Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 are allowable over the prior art of record for their specific recitations of elements involved in controlling an engine fuel cut-off operation in response to a cabin warming request, among other limitations, “perform an interruption process for interrupting the fuel cut-off in a case in which warming of the passenger compartment is requested when the fuel cut-off is being performed and an engine coolant temperature, which is a temperature of the engine coolant, becomes lower than or equal to a predetermined temperature after the fuel cut-off is started”.
The closest prior art is:
Martini et al. (Pub. No.: US 2013/0197749 A1) which discloses detecting a request to achieve a predetermined temperature inside a cabin, selecting a first baseline mode of engine operation to supply thermal energy to the coolant, and selecting a second mode of engine operation to supply additional thermal energy to the coolant if the predetermined temperature has not been achieved via the first mode of operation, but fails to teach the above features.
Errick et al. (Pub. No.: US 2019/0241040 A1) which discloses predicting an amount of exhaust heat that may be recovered via an exhaust heat exchanger during an upcoming particulate filter (PF) regeneration event, and prior to the PF regeneration event, adjusting an amount of electric power supplied to an electric heater of the cabin heating system, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662